Case 1:17-cv-00066-PLM-PJG ECF No. 358 filed 07/20/20 PageID.4780 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,

              Plaintiffs,                           Case No. 1:17-cv-00066

v.                                                  Hon. Paul L. Maloney

XL INSURANCE AMERICA, INC., formerly
known as WINTERTHUR INTERNATIONAL
AMERICA INSURANCE COMPANY,

              Defendant.


     Stryker’s Motion in Limine on XL’s Newly-Disclosed Trial
     Exhibits Regarding “Scorched Earth” Litigation History
              Plaintiffs, Stryker Corporation and Howmedica Osteonics Corp., move

this Court to enter an order striking XL’s newly disclosed trial exhibits regarding

“scorched earth” litigation history. This motion is supported by the accompanying

brief.

                                MILLER JOHNSON
                                Attorneys for Plaintiffs

Dated: July 20, 2020            By    /s/ James R. Peterson
                                      David J. Gass (P34582)
                                      James R. Peterson (P43102)
                                      Stephen J. van Stempvoort (P79828)
                                      45 Ottawa Avenue SW, Suite 1100
                                      Grand Rapids, Michigan 49503
                                Telephone: (616) 831-1700




MJ_DMS 32020681v1
